Citation Nr: 1755894	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a dental disability, claimed as bruxism.

5.  Entitlement to an initial compensable disability rating for lower back strain (hereinafter back disability).

6.  Entitlement to an initial compensable disability rating for allergic rhinitis.

7.  Entitlement to an initial compensable disability rating for Schamberg's disease of the feet (hereinafter feet disability).

8.  Entitlement to an initial compensable disability rating for fatty liver disease (hereinafter liver disability).

9.  Entitlement to an initial compensable disability rating for recurrent epithelial syndrome of the eyes (hereinafter eye disability), to include on an extraschedular basis.

10.  Entitlement to service connection for a left shoulder disability, to include as due to Gulf War service.

11.  Entitlement to service connection for a bilateral hip disability, to include as due to Gulf War service.

12.  Entitlement to service connection for a right lower extremity disability, claimed as residuals of a right leg hamstring injury, to include as due to Gulf War service. 

13.  Entitlement to service connection for a left knee disability, to include as due to Gulf War service.

14.  Entitlement to service connection for a right ankle disability, to include as due to Gulf War service.

15.  Entitlement to service connection for a left ankle disability, to include as due to Gulf War service.

16.  Entitlement to service connection for a right lung disability, claimed as granulomas of the right lung.

17.  Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus, type II, and/or hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 until retirement in May 2005.  

These matters come before the Board of Veterans Appeals (Board) on appeal from May 2006 and April 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office.

These matters were remanded by the Board in October 2015.

In April 2016, the Veteran and his mother, S.H., testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the evidentiary record.

In the June 2005 claim, the Veteran stated he was seeking service connection for "right leg pain/hamstring" as a result of an injury.  However, the Veteran has indicated that his multiple musculoskeletal complaints may be related to wear and tear due to parachute jumps in service, and/or his Gulf War service.  Similarly, in the June 2005 claim the Veteran stated he was seeking service connection for granulomas of the right lung.  At the hearing before the Board, the Veteran testified that the early stages of emphysema have recently been indicated.  Accordingly, the Board has characterized the issues as entitlement to service connection for a right lower extremity disability and for a right lung disability to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).  

In November 2016, the Veteran perfected an appeal as to the issues of entitlement to an increased disability rating for sleep apnea, and entitlement to service connection for hemorrhoids and for dizziness, to include as secondary to service-connected tinnitus.  However, the Board's review of the evidentiary record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on those issues, to include scheduling a hearing before the Board in appropriate docket order.  As such, the Board will not accept jurisdiction over those issues at this time.

Since the issuance of the February 2015 supplemental statement of the case, additional VA treatment records, VA examination reports, private medical statements, and lay statements have been added to the evidentiary record.  Neither the Veteran nor his representative has explicitly waived consideration of this evidence by the AOJ, and the Board has not attempted to secure such a waiver.  However, the Board finds that in light of the favorable actions herein, no unfair prejudice to the Veteran will result by adjudicating the merits of the bilateral hearing loss, diabetes, and hypertension claims.  

Regarding the bruxism claim, the Board finds a waiver of AOJ review is not necessary, as the evidence associated with the evidentiary record since the February 2015 supplemental statement of the case is not relevant to the dental disability claim, and the contentions by the Veteran and his representative are duplicative of the contentions previously of record.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record in the June 2005 claim, but does not appear to have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center (VAMC).  

The issues of entitlement to initial compensable disability ratings for a back disability, allergic rhinitis, a feet disability, a liver disability, and an eye disability; and entitlement to service connection for disabilities of the left shoulder, bilateral hips, right lower extremity, left knee, right ankle, left ankle, right lung, and kidneys are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's current bilateral hearing loss disability is related to his military service.

2.  It is at least as likely as not that the Veteran's current diabetes mellitus, type II, and hypertension are related to his military service.

3.  The preponderance of the competent and credible evidence of record is against finding that the Veteran's bruxism has resulted in loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  Service connection for diabetes mellitus, type II, is warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  Service connection for hypertension is warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for a dental disability, to include as due to bruxism, have not been met.  38 U.S.C. §§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria for Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Hearing Loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  If the record shows evidence of in-service acoustic trauma and in-service audiometric results indicate an upward shift in tested thresholds, and if post-service audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the post-service findings to in-service injury, or whether they are more properly attributable to intercurrent causes.  See Hensley, 5 Vet. App. at 159.

The Veteran contends that his current bilateral hearing loss began during active duty service, and is related to his noise exposure during service.  See, e.g., April 2016 Travel Board hearing testimony.

The Board finds the first element under Shedden is met.  During a March 2015 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
45
LEFT
15
20
25
40
50

As both ears had at least the auditory threshold in the frequency 4000 Hertz as 40 decibels or greater, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The Board finds the second Shedden element is also met.  During service, the Veteran's military occupational specialty was Communications Information Systems.  See DD Form 214.  The Veteran testified at his April 2016 Board hearing that throughout his active duty service his job involved maintaining and operating air traffic control equipment on a flight line, and in the constant vicinity of jets.  The Veteran testified he also had airborne service as an officer aircrew member, and reported noise exposure during his deployments, including to Southwest Asia.  See also DD Form 214.  As such, the Board finds the Veteran was exposed to noise during service.

Finally, the Board finds the third Shedden element is also met.  

Following a July 2012 VA audiology examination, VA opined the Veteran's bilateral sensorineural hearing loss is at least as likely as not caused by or a result of the Veteran's active duty service, because the Veteran spent 20 years on active duty in deployed and airborne environments with extremely loud noise. 

The March 2015 VA examiner noted the Veteran's reports that he first noticed his hearing loss during his active duty service.  The March 2015 VA examiner opined that the Veteran's audiograms during his active duty service showed threshold shifts in both the right and left ears, and therefore the examiner opined that the Veteran's threshold shifts were at least as likely as not caused by or a result of the Veteran's military acoustic trauma.

After a review of the evidence of record as a whole, and resolving any doubt in the Veteran's favor, the Board finds that the Veteran currently has a bilateral hearing loss disability for the purposes of applying the laws administered by VA, and there is a nexus between the Veteran's in-service noise exposure and his current hearing loss.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability.

Diabetes and Hypertension

The Veteran contends that his diabetes and hypertension began during his active duty service because he had both elevated glucose and high blood pressure readings during service.  Further, the Veteran contends that upon his discharge in 2005 metabolic syndrome was diagnosed, which includes diabetes and hypertension.  See, e.g., April 2016 Travel Board hearing testimony.

The Board finds the first Shedden element is met, as the medical evidence of record includes diagnoses of diabetes mellitus, type II, and hypertension.  See, e.g., March 2015 VA examination reports.

The Board finds the second Shedden element is also met.  An April 2000 service dental record indicated a hypertension consultation request was sent that day, and as of a September 2000 service dental record the hypertension consultation was pending.  A November 2000 service treatment record included mild hypertension as one of the Veteran's objective symptoms, with an ultimate assessment of laryngitis.  In January 2005, the Veteran was seen for his retirement physical, though an official physical examination report is not associated with the Veteran's service treatment records.  On the January 2005 report of medical assessment, the health care provider indicated hypertension was documented in November 2000, and the service treatment record regarding the retirement physical examination crossed out an assessment of hypertension, and instead assessed elevated blood pressure.  See January 2005 retirement physical note.  

Further, the Veteran's service treatment records include elevated blood glucose results in December 1991 and April 2002.  The Veteran's service treatment records also include an assessment of mixed dyslipidemia with possible metabolic syndrome upon his separation from service.  See, e.g., January 2005 retirement physical note; May 2002 service treatment record.

Finally, the Board finds the third Shedden element is also met.

Following March 2015 VA examinations, the VA examiner explained that metabolic syndrome is defined as the co-occurrence of metabolic risk factors for both type II diabetes and cardiovascular disease (CVD) (abdominal obesity, hyperglycemia, dyslipidemia, and hypertension).  The metabolic syndrome is an important risk factor for subsequent development of type II diabetes and/or CVD.  Thus, the key clinical implication of a diagnosis of metabolic syndrome is identification of a patient who needs aggressive lifestyle modification focused on weight reduction and increased physical activity.

The March 2015 VA examiner noted the Veteran had a diagnosis of metabolic syndrome during his separation examination in January 2005, and that he had most of the accepted components of the syndrome, which she stated are high HDL cholesterol, high triglycerides, obesity, and impaired fasting blood sugars.  She also noted the Veteran's VA treatment records indicated the Veteran's situation had not changed.  Further, the Veteran has been given individual diagnoses and treatment for diabetes mellitus type II, hypertriglyceridemia, hyperlipidemia, and obesity, which are the components of metabolic syndrome.  Accordingly, the March 2015 VA examiner opined that after reviewing the evidentiary record, it is at least as likely as not the Veteran's metabolic syndrome incurred in or was caused by the Veteran's military service.

The Board finds the March 2015 VA examinations and opinion are generally supportive of the Veteran's claims.  The March 2015 VA examiner explained that metabolic syndrome is an important risk factor for development of type II diabetes and cardiovascular disease, which she stated includes hypertension.  She noted the Veteran now has been given a diagnosis of diabetes mellitus, type II, which is a component of metabolic syndrome.  Further, she opined that the Veteran's metabolic syndrome has not changed and is related to the Veteran's active duty service.  Accordingly, the Board will afford the Veteran the benefit of any reasonable doubt, and finds there is medical evidence of record establishing a link between his diabetes and hypertension and his active duty service, as results of the Veteran's metabolic syndrome diagnosed in service.

After a review of the evidence of record as a whole, and resolving any doubt in the Veteran's favor, the Board finds that the Veteran currently has diabetes mellitus, type II, and hypertension, and there is a nexus between the Veteran's metabolic syndrome in service and his current diabetes and hypertension.  Accordingly, the Board finds that grants of service connection are warranted for diabetes mellitus, type II, and hypertension.

Dental Disability

The Veteran contends that during service he ground his teeth due to stress from his military job, he was given a mouth guard in service, and that he had to have eight caps placed on his teeth in service due to the wear from grinding his teeth, which was diagnosed as bruxism.  The Veteran testified he continues to use mouth guards and pain medication due to his bruxism, and that he cannot bite or chew properly because of the problems with his back teeth.  See, e.g., April 2016 Travel Board hearing testimony.

Bruxism is involuntary, nonfunctional, rhythmic or spasmodic gnashing, grinding, and clenching of teeth, usually during sleep, sometimes leading to occlusal trauma.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 257 (32d ed. 2012).

Dental disorders are treated differently than other medical disorders in the VA benefits system.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a).

The Veteran's service treatment records document numerous findings that the Veteran had been grinding his teeth at night, and he was issued night guards due to the grinding.  Further, the service treatment records indicate in December 1986 a chipped tooth was attributed to night grinding and was fixed, and in January 2005 onlays were placed on eight teeth due to worn occlusal surfaces attributed to severe bruxism.  

In November 2005, the Veteran was afforded a dental examination in conjunction with his claim.  Dr. Y.S.G. diagnosed capping of multiple posterior teeth due to attrition, and noted the Veteran was experiencing pain and sensitivity due to the capping and trauma from occlusion.  However, upon examination Dr. Y.S.G. found the Veteran had no missing teeth, and x-rays showed no loss of teeth and no bone loss of the maxilla or mandible.

Accordingly, although the Veteran's service treatment records document assessments of bruxism, and attribute the restoration of a chipped tooth and the capping of eight teeth to occlusal damage caused by the bruxism, the evidence of record does not indicate that the Veteran's bruxism has resulted in a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  Further, neither the Veteran nor his representative contends that the Veteran has a current dental disability subject to service-connected compensation.  See 38 C.F.R. § 4.150.  Accordingly, the Board finds the criteria for entitlement to service connection for a dental disability have not been met. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a dental disability claimed as bruxism is denied.


REMAND

First, the evidence of record indicates there are outstanding treatment records.  In April 2014, the Veteran registered with the El Paso VAMC.  He indicated he had previously enrolled in 2011 but had not used the El Paso VAMC at that time, but indicated he had used VA healthcare facilities in other places.  See April 2014 addendum to April 2014 VA patient advocate note.  On remand, the AOJ should obtain any VA treatment records from VA facilities other than the El Paso VAMC.  

Regarding the Veteran's treatment at the El Paso VAMC, treatment records in 2015 indicate the Veteran was afforded an ultrasound of his liver, but the report is not associated with the evidentiary record.  During the April 2016 hearing before the Board, the Veteran testified that a recent chest scan revealed early stages of emphysema.  On remand, the AOJ should obtain all outstanding imaging reports from the El Paso VAMC, as well as updated El Paso VAMC treatment records from October 2015 to the present.

The evidence of record also indicates there are outstanding relevant treatment records from multiple private medical providers, to include regarding the Veteran's service-connected eye disability, allergic rhinitis, and a primary care practitioner.  See also April 2016 Travel Board hearing testimony.  On remand, the AOJ should ask the Veteran to identify all relevant private treatment, and undertake appropriate development to obtain all outstanding private treatment records.

Increased Rating Claims

During the April 2016 hearing before the Board, the Veteran testified that his service-connected disabilities have worsened since he was last afforded examinations, and that his current disability ratings do not take into account the full manifestations and severity of his service-connected disabilities, or the occupational effects caused by his disabilities.  

Further, although in May 2016 the Veteran submitted a Hepatitis, Cirrhosis and Other Liver Conditions Disability Benefits Questionnaire (DBQ) completed by a nurse practitioner, this report did not address the Veteran's testimony that a physician has related his fatigue and malaise to his service-connected liver condition, and that he experiences nausea and vomiting.  The nurse practitioner also indicated that laboratory tests and imaging studies were completed, but did not provide any of the results.  Accordingly, the Board finds the May 2016 DBQ is inadequate for rating purposes.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran new VA examinations to determine the current severity and manifestations of his service-connected back disability, feet disability, liver disability, allergic rhinitis, and eye disability.

Further, the Veteran contends an extraschedular disability rating is warranted for his service-connected eye disability because when the condition flares he has to miss two-to-three days of work, which causes a severe economic hardship.  See April 2016 Travel Board hearing testimony; see also May 2016 Dr. D.G.B. letter.  The Board does not have authority to grant an extraschedular rating in the first instance, but the Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  Accordingly, on remand the AOJ should refer the issue of entitlement to an increased initial disability rating for the Veteran's eye disability for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).

Service Connection Claims

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran contends that he has current disabilities of the left shoulder, bilateral hips, right lower extremity, left knee, right ankle, and left ankle which began during or are related to his active duty service.  The Veteran contends these disabilities are related to injuries during service, and/or are related to trauma to his body due to repeated parachute jumps.  The Veteran service treatment records document injuries and/or complaints of pain related to his left shoulder, left hip, left knee, right ankle, and left ankle.  The Veteran's service treatment records also document an injury to the Veteran's hamstring after skiing in 1997, but indicate the Veteran's left hamstring was injured, not the right.  However, the Veteran's DD Form 214 confirms the Veteran was awarded the parachute badge, and the Veteran's DD Form 214 and service treatment records confirm that the Veteran served in Southwest Asia during the Gulf War.

Further, the Veteran contends he has a current right lung disability that began during his active duty service.  The Veteran's service treatment records include an assessment of anterior right lung calcified granulomas.  See April 2002 chest x-ray report.  The Veteran testified before the Board that recent testing indicated the early stages of emphysema.  The Veteran contends his right lung disability which began in service and continues to the present was caused by his exposure to burn pits during his service in Southwest Asia.

Accordingly, on remand the AOJ should afford the Veteran VA examinations to determine the nature and etiology of any current left shoulder, bilateral hip, right lower extremity, left knee, right ankle, left ankle, and right lung disabilities, to include any relationship to the Veteran's service in Southwest Asia during the Gulf War.

Finally, the Veteran contends he has a current kidney disability that began during active duty service as evidenced by laboratory findings at discharge, and/or is caused or aggravated by his diabetes and/or hypertension, to include prescribed medications.  See April 2016 Travel Board hearing testimony.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current kidney disability, to include any relationship to the now service-connected diabetes and/or hypertension.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment relevant to his claims.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. D.G.B. regarding the Veteran's eye care; Dr. B. regarding the Veteran's eye care; Dr. K.R.K. at El Paso Ear, Nose & Throat; Dr. S.K.S. from October 2011 to present; and Dr. J.R.P. at El Paso Wellness & Healthcare Center from May 2014 to present.  When contacting the Veteran to obtain any necessary releases, the AOJ should provide the full names of Dr. D.G.B. as identified in the May 2016 letter; Dr. B. as identified in the May 2014 VA eye clinic note; Dr. K.R.K. as identified in the September 2015 letter; Dr. S.K.S. as identified in the May 2014 VA Form 21-4142; and Dr. J.R.P. as identified in the May 2016 letter to aid the Veteran in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should ask the Veteran to identify all VA treatment since his separation from active duty service.  The AOJ should then obtain all outstanding VA treatment records, to include all outstanding imaging reports from the El Paso VAMC, and El Paso VAMC treatment records from October 2015 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded VA examinations with appropriate examiners to determine the current severity of his service-connected back disability, feet disability, liver disability, allergic rhinitis, and eye disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiners.  The examination reports must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiners should be conducted.  All findings should be reported in detail.

a) The VA back examiner should specifically address the effects of the Veteran's back disability on his occupational functioning, including the Veteran's contentions regarding missed days of work due to back pain.

b) The VA eye examiner should specifically address the effects of the Veteran's eye disability on his occupational functioning, including the Veteran's contentions regarding missing up to three days of work each time the condition flares.

c) Regarding the Veteran's service-connected feet disability, the VA examiner should address the Veteran's contention that the skin manifestations of his Schamberg's disease will spread from his feet up to his knees, and that he experiences pain and a nerve disorder in his feet related to his service-connected disability.

d) The VA liver examiner should specifically address the Veteran's contentions that he experiences fatigue, malaise, nausea, and vomiting related to his service-connected liver disability.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his left shoulder, bilateral hip, right lower extremity, left knee, right ankle, and left ankle disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner is asked to provide a medical statement explaining whether the Veteran's disability pattern as concerns his left shoulder, bilateral hips, right lower extremity, left knee, right ankle, and left ankle is:

1) An undiagnosed illness;

2) A diagnosable but medically unexplained chronic multisymptom illness of unknown etiology;

3) A diagnosable chronic multisymptom illness with partially explained etiology; or

4) A disease with a clear and specific etiology and diagnosis.

The examiner should specifically address the January 2005 finding of a calcified medullary infarct in the humeral diaphysis of the left shoulder.

The examiner should specifically address the March 2006 medical report from Dr. N.F.S. diagnosing osteoarthritis of the joints.

b) If the Veteran's left shoulder, bilateral hip, right lower extremity, left knee, right ankle, and/or left ankle pain cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be attributed to a known clinical diagnosis.

In making this determination, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317.  

c) If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, for EACH left shoulder, bilateral hip, right lower extremity, left knee, right ankle, and left ankle diagnosis, the examiner should opine whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the disability pattern or diagnosed disease is related to any specific exposure event experienced by the Veteran during service in Southwest Asia, or to any other event or incident of active duty service.

The examiner should specifically address the Veteran's complaints and treatment during active duty service for left shoulder pain, left hip bursitis, left knee tendonitis and strain, and sprains of the right and left ankles.

The examiner should also specifically address the Veteran's contention that his joint pain is related the wear and tear on his body from multiple parachute jumps, including while carrying an M-16 and 100 pounds of equipment.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his right lung disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity any right lung disability which is currently manifested, or which has been manifested at any time since May 2005.

The examiner should address the Veteran's testimony that recent imaging indicated the early stages of emphysema.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right lung disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the findings of anterior right lung calcified granulomas during service.

The examiner should also specifically address the Veteran's contention that his current lung disability is related to his environmental exposures during service in Southwest Asia, to include to burn pits.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

6. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his kidney disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity any kidney disability which is currently manifested, or which has been manifested at any time since May 2005.

The examiner should address the Veteran's testimony that he currently has decreased kidney functioning.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current kidney disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that laboratory findings at the time of his discharge from service noted some kidney problems, and that he has continued to have these abnormal lab findings, and they have been consistently getting worse.
c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current kidney disability was caused by his service-connected diabetes and/or hypertension, to include prescribed medications for these conditions?

The examiner should address the Veteran's testimony that his prescribed metformin has a known side effect of kidney damage.

The examiner should also address the Veteran's testimony that physicians have placed him on hypertension medications to help protect his kidneys because of lab reports indicating decreased functioning.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current kidney disability is aggravated by his service-connected diabetes and/or hypertension, to include prescribed medications for these conditions?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

7. Refer the Veteran's claim of entitlement to an initial compensable disability rating for an eye disability to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating in accordance with 38 C.F.R. § 3.321(b)(1).

8. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


